DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salem et al. (US 20190309975), hereinafter referred to as Salem.

Re claim 1, Salem teaches a method for establishing a personalized microclimate in an enclosed space, comprising:
storing a plurality of climate profiles (¶ 50, “individual set point parameters may be entered and stored in memory of CMCDs 220A, 220B”) and arbitration logic (implicit) comprising a set of rules for application when there is detection of more than one human (120) in a first zone (110) of the enclosed space (e.g. ¶ 16, “The computing function may involve resolution of conflicts when comfort zone ranges may not completely overlap for each member of the comfort target, and use of priority parameters respectively associated with the initial set point parameters for each of the members of the comfort target”), wherein each climate profile comprises a desired temperature, a desired humidity, and at least one user identifier (e.g. ¶ 50, “With any one of the persons 120B, 120C, 120D, 120E, 120F, or any of the plurality of persons 120B, 120C, 120D, 120E, 120F, individual set point parameters may be entered and stored in memory of CMCDs 220A, 220B. As described above in more detail, individual set points establish preferred indoor temperatures or other preferred indoor conditions for each respective person of the comfort target”);
storing a first preemption value associated with a first climate profile and a second preemption value associated with a second climate profile (e.g. ¶ 16, “The computing function may involve resolution of conflicts when comfort zone ranges may not completely overlap for each member of the comfort target, and use of priority parameters respectively associated with the initial set point parameters for each of the members of the comfort target”);
applying the arbitration logic to determine operation of a first variable damper (130) located in the first zone based, at least in part, on a comparison of the first preemption value to the second preemption value (e.g. ¶ 16, “The computing function may involve resolution of conflicts when comfort zone ranges may not completely overlap for each member of the comfort target, and use of priority parameters respectively associated with the initial set point parameters for each of the members of the comfort target” and e.g. ¶ 63, “Also as mentioned previously system components such as dampers may be actuated through the HVAC interface to maintain conditions within defined treatment areas within a comfort zone range”)
receiving, from a first wireless remote sensor (e.g. 222e; e.g. ¶ 50, “Sensors such as those shown in 222A, 222B, 222C, 222D, and 222E may comprise any type of sensors configured to obtain environmental parameters in computation and adjustment of a comfort zone range, such as a temperature sensor; an area occupancy sensor; an infrared temperature measurement sensor; an internal humidity measurement sensor, an external humidity measurement sensor, a barometric pressure sensor, a GPS geolocation sensor, an internal temperature sensor), an identification of a human (120) in the zone (implicit, ¶ 50 “Sensors may be placed in any location desired within or outside of facility 110 to obtain environmental parameters allowing computation of an optimal comfort zone range for the identified occupants of facility 110”);
matching the identification of the human in the first zone with a first user identifier in first a climate profile (implicit process to arrive at the conclusion of the comfort target based on the identified occupant);
comparing a desired temperature saved in the first climate profile with a temperature measurement received from a wireless remote sensor located in the first zone (e.g. ¶ 63, “The treatment region boundaries may vary based on occupancy by a comfort target or person occupying the facility … Also as mentioned previously system components such as dampers may be actuated through the HVAC interface to maintain conditions within defined treatment areas within a comfort zone range”;  ¶ 64, “The CMCD may determine the comfort zone range, by, for example, performing a psychrometric analysis the of the indoor and outdoor environmental conditions based on the location information in further view of the initial set point parameter specified by the comfort target”) 
instructing the first variable damper to alter the flow of air into the first zone if the temperature and humidity measurements from the first zone differ from the desired temperature saved in the first climate profile (e.g. ¶ 63, “The treatment region boundaries may vary based on occupancy by a comfort target or person occupying the facility … Also as mentioned previously system components such as dampers may be actuated through the HVAC interface to maintain conditions within defined treatment areas within a comfort zone range”). 
Furthermore, the applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.

Re claim 4, Salem teaches the method of claim 1, further comprising: determining that the identification of the human in the first zone does not match a first user identifier in first a climate profile (e.g. when the human is identified as the second user instead of the first). Furthermore, the applicant is reminded that in a method claim the steps following and dependent from a conditional limitation (i.e. comparison step limitation) do not have to be performed in the method, if the condition precedent recited in each step is not met. An examiner does not have to provide evidence for the required method steps that are not require to be performed. According to a Patent Trial and Appeal Board decision mailed 04/28/2016 for application case 12/184,020. “It is of course true that method steps may be contingent. If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”.Cybersettle, Inc. v. National Arbitration Forum, Inc., 243 Fed.Appx. 603, 606–07 (Fed.Cir.2007). The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04 II.

Re claim 5, Salem teaches the method of claim 1, wherein the identification of the human located in the first zone of the enclosed space comprises an image of the human captured in the first zone (e.g. ¶ 18, “a video camera located within a sensor suite”).

Re claim 6, Salem teaches the method of claim 1, wherein the identification of the human located in the first zone of the enclosed space comprises a voice sample of the human captured in the first zone (e.g. ¶ 18, “such as stating, to a microphone included in the sensor suite”).

Re claim 7, Salem teaches the method of claim 1, wherein the identification of the human located in the first zone of the enclosed space comprises the detection of a Bluetooth enabled smart device associated with the human (e.g. ¶ 54, “The mobile device 285 may be utilized by a person (or comfort target) through an app installed on the mobile device 285 or through a web interface accessed through mobile device 285 to provide inputs or controls to the CMCD 220 (FIG. 5, for example, shows a user changing an initial set point parameter 510 through an app installed in mobile device 285)”; ¶ 21, “a Bluetooth protocol”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salem, in view of Ko (US 20190257545), hereinafter referred to as Ko.

Re claim 2, Salem teaches the method of claim 1. Salem further teaches a second damper (130). Salem does not explicitly teach the limitation of further comprising instructing the second variable damper to decrease the flow of air into a second zone of the enclosed space if the first variable damper is instructed to increase the flow of air into the first zone. 
However, Ko teaches the limitation of system comprising a processor configured to instruct the second variable damper to decrease the flow of air into the second zone if the processor instructs the first variable damper to increase the flow of air into the first zone (see e.g. ¶ 11, “opening a first damper in a first smart duct fluidly connected to the first room, closing a second damper in a second smart duct fluidly connected to the second room, and forcing a quantity of air through the HVAC unit and the first smart duct into the first room, such that the closed second damper blocks substantially all air flow into the second room”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Salem and integrated instructing the second variable damper to decrease the flow of air into a second zone of the enclosed space if the first variable damper is instructed to increase the flow of air into the first zone, as taught by Ko, in order to better manage the temperature in the zones (see Ko ¶ 11).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (see PTO-892). See US 20180299158.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        12/13/2022